DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 10/22/2020.
3.	The IDS filed on 10/22/2020 and 06/17/2021 are considered and entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang  et al (US 2018/ 0293484 A1).
Wang is directed to indicating a responding virtual assistant from a plurality of virtual assistants.
As  per claim 1,  Wang discloses an electronic apparatus (electronic device 101), comprising: 
a voice input interface comprising circuitry configured to receive an utterance ([0057] for example, the input device 115 may include a microphone or similar audio input device with which a user inputs sound or voice data (e.g., voice commands)).  ; 
a processor (The system 100 includes an electronic device 101 having at least a processor 105, Fig. 1), configured to: 
obtain keywords of the utterance received through the voice input interface (the method includes receiving a spoken query from a user of an electronic device., see Abstract),  [0098] In certain embodiments, the category module 215 cooperates with a language processor 140 to identify a query category for the received query. For example, the category module 215 may operate of keywords, phrasing, and/or natural language processing to identify the query category,
identify a voice assistant having a degree of association greater than a threshold degree of association with the obtained keywords among the plurality of voice assistants based on predefined information on a degree of association between a plurality of voice assistants and a plurality of keywords, [0106] In certain embodiments, the preference module 225 designates a particular virtual assistant 135 as the preferred virtual assistant for a particular information category. In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”). and 
perform voice recognition on the utterance based on the identified voice assistant. [0107] In some embodiments, the preference module 225 periodically reviews the selection of a preferred virtual assistant 135 and updates which virtual assistant 135 is designated the preferred virtual assistant based on the number of responses a virtual assistant 135 provides that have an RQS above the RQT.

As  per claim 2,  Wang  further discloses that the electronic apparatus of claim 1, wherein the processor is configured to identify the degree of association of each of the voice assistants defined in the information for the obtained keyword and to select an identified voice assistant having a highest degree of association ([0018] In some embodiments, presenting a response to the query with an indicator of a virtual assistant providing the response includes receiving a plurality of responses to the query from the first set of the virtual assistants and determining a response quality score for each of the received plurality of responses. In such embodiments, the method also includes comparing each response quality score to a response quality threshold and selecting one of the plurality of responses having a response quality score above the response quality threshold. [0080] Additionally, the virtual assistant manager 130 may identify, for each of the plurality of categories, a virtual assistant 135 from among the plurality of virtual assistants 135 that has provided a highest number of responses having an RQS above the RQT).

As  per claim 3,  Wang  further discloses that the electronic apparatus of claim 2, wherein the processor is configured to sum the degrees of association of the voice assistants for the plurality of obtained keywords and to compare the summed degree of association for the plurality of voice assistants, based on the number of obtained keywords being plural ([0021] In certain embodiments, presenting a response to the query with an indicator of a virtual assistant providing the response includes receiving a plurality of responses to the query from the first set of the virtual assistants, determining a response quality score for each of the received plurality of responses, comparing each response quality score to a response quality threshold, and selecting one of the plurality of responses having a response quality score above the response quality threshold).

As  per claim 4,  Wang  further discloses that the  electronic apparatus of claim 1, wherein the predefined information is based on a use history of the electronic apparatus ([0106] In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”)).

As  per claim 5,  Wang  further discloses that the electronic apparatus of claim 4, wherein the use history includes information obtained by counting a processing history of each of the plurality of voice assistants for a predetermined keyword of user utterance ([0106] In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category. From the history, the preference module 225 may identify a virtual assistant 135 providing a highest number of responses with a response quality score (“RQS”) above a response quality threshold (“RQT”)).

As  per claim 6,  Wang  further discloses that the electronic apparatus of claim 1, wherein the processor is configured to adjust the degree of association of the identified voice assistant for the obtained keyword ([0066] For example, in response to the spoken query “What is the weather like today?” the virtual assistant manager 130 may determine the query's category to be “weather” and it may then poll only the virtual assistants 135 associated with the “weather” category. Here, weather-specific virtual assistants 135 and general-purpose (e.g., non-specialist) virtual assistants 135 may be included in the first set, but category specific (e.g., special-purpose) virtual assistants 135 not associated with the weather category (such as a dining-specific, sports-specific, or finance-specific virtual assistant 135) would be excluded from the first set. By doing so, the virtual assistant manager 130 improves response time in the multiple virtual assistant environment by only polling those virtual assistants 135 that are likely to provide an acceptable response).

As  per claim 7,  Wang  further discloses that the  7. The electronic apparatus of claim 6, wherein the processor is configured to identify satisfaction with a result of the performed voice recognition, and to increase or decrease the degree of association of the identified voice assistant based on the identified satisfaction ([0080]The virtual assistant 135 that provides said highest number of responses may be designated as the preferred virtual assistant 135 for that category. Also see [0067]).

As  per claim 8,  Wang  further discloses that the  electronic apparatus of claim 7, wherein the processor is configured to add a first adjustment value to the degree of association based on an identification that the satisfaction is high, and to add a second adjustment value less than the first adjustment value to the degree of association based on an identification that the satisfaction is low to adjust the degree of association ([0066] For example, in response to the spoken query “What is the weather like today?” the virtual assistant manager 130 may determine the query's category to be “weather” and it may then poll only the virtual assistants 135 associated with the “weather” category. Here, weather-specific virtual assistants 135 and general-purpose (e.g., non-specialist) virtual assistants 135 may be included in the first set, but category specific (e.g., special-purpose) virtual assistants 135 not associated with the weather category (such as a dining-specific, sports-specific, or finance-specific virtual assistant 135) would be excluded from the first set. By doing so, the virtual assistant manager 130 improves response time in the multiple virtual assistant environment by only polling those virtual assistants 135 that are likely to provide an acceptable response).

As  per claim 9,  Wang  further discloses that the electronic apparatus of claim 1, wherein the predefined information includes information obtained based on a plurality of other utterances ([0106] In certain embodiments, the preference module 225 designates a particular virtual assistant 135 as the preferred virtual assistant for a particular information category. In one embodiment, after a period of usage, the preference module 225 determines from past query history which virtual assistant 135 provided the most answers under each information category). Also see [0115]).

As  per claim 10,  Wang  further discloses that the electronic apparatus of claim 1, wherein the processor is configured to control a display to display a UI guiding the identified voice assistant based on an identification that an amount of data of the predefined information is not greater than a threshold, and to perform the voice recognition on the utterance in response to a selection of the identified voice assistant through the UI ([0048] The system selects a response (e.g., based on a response quality score) and presents it to the user along with an indicator of the responding virtual assistant. If user is not completely satisfied with the current response or wants addition information, then another virtual assistant's response can be requested. Also see [0128 and 0164]).

As  per claim 11,  Wang  further discloses that the electronic apparatus of claim 1, wherein the processor is configured to control a display to display a UI guiding a result of the voice recognition by each of the plurality of voice assistants based on an identification that an amount of data of the predefined information is not greater than a threshold, and to perform the result on any one of the voice assistants selected through the UI ([0018] In some embodiments, presenting a response to the query with an indicator of a virtual assistant providing the response includes receiving a plurality of responses to the query from the first set of the virtual assistants and determining a response quality score for each of the received plurality of responses. In such embodiments, the method also includes comparing each response quality score to a response quality threshold and selecting one of the plurality of responses having a response quality score above the response quality threshold. Also see [0019 and 0021]).

As  per claims 12-20,  Wang further discloses method (see flowchart of Figs. 3-6) of controlling an electronic apparatus (electronic device 101) ,  the method steps/features recited in each claims correspond to features recited in apparatus claims 1-9, receptively. Thus, the method claims are also rejected under similar citations given to the apparatus claims 1-9..
  

CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  .
US 20210090555 is directed to multi-assistant natural language input processing
US 20200372907 ACTIVATION MANAGEMENT FOR MULTIPLE VOICE ASSISTANTS
US 20190371312 is directed to Voice Application Platform.
US 20190318759 is directed to context-based detection of end-point of utterance
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173